Citation Nr: 0413830	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for esophagitis, 
enteritis and duodenitis, currently rated as 30 percent 
disabling.  

2.  Entitlement to an original rating in excess of 10 percent 
for bursitis of the left shoulder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from December 1998 to 
October 1999.  

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied a rating in excess of 10 percent 
for esophagitis, enteritis, and duodenitis.  

Subsequently, the RO granted an increased rating to 30 
percent for esophagitis, enteritis, and duodenitis in a 
February 2003 rating decision.  In the February 2003 rating 
decision the RO also granted service connection for bursitis 
of the left shoulder.  In March 2003 the veteran submitted 
his substantive appeal as to the issue of an increased rating 
for esophagitis, enteritis with duodenitis.  He also 
disagreed with the rating assigned for his bursitis of the 
left shoulder.  The RO has not issued the veteran a statement 
of the case as to the rating of the bursitis of the left 
shoulder.  When the veteran has initiated appellate review by 
submitting a notice of disagreement and the RO has not issued 
a statement of the case to the veteran, the Board must remand 
the claim to the RO for a SOC to be issued.  Manlincon v. 
West, 12 Vet App. 238 (1999).  The issue of an original 
rating in excess of 10 percent for bursitis of the left 
shoulder is addressed in the remand following this decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


FINDING OF FACT

The veteran's service-connected esophagitis, enteritis and 
duodenitis are primarily manifested by reflux symptoms but 
not moderately severe or severe impairment of health; there 
is no medical evidence of secondary anemia, weight loss, 
hematemesis or melena.  
CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
esophagitis, enteritis, and duodenitis have not been met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.112, 4.114, Diagnostic Codes 7305 and 
7346 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board concludes that the discussions in the February 2003 
Statement of the Case, and October 2003 Supplemental 
Statements of the Case, and the April 2002 letter from the RO 
to the veteran adequately informed him of the information and 
evidence needed to substantiate his claim for an increased 
rating.  The Statement and Supplemental Statement of the Case 
set forth the laws and regulations applicable to the 
veteran's claim.  Further, letter from the RO to the veteran 
informed him of the types of evidence that would substantiate 
his claim; that he could obtain and submit private evidence 
in support of his claim; and that he could have the RO obtain 
VA and private evidence if he completed the appropriate 
medical releases for any private evidence he wanted the RO to 
obtain.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In this 
instance the veteran was informed of the provisions of the 
VCAA in April 2002 prior to the denial of his claim by the RO 
in November 2002.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its VCAA notice letter and 
Supplemental Statement of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's VA outpatient 
treatment records.  The RO arranged for the veteran to be 
afforded VA evaluations and examinations.  The veteran 
withdrew his request for a hearing.  The RO has obtained all 
identified evidence.  

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003). 

Factual Background.  The veteran's November 1998 service 
entrance examination reveals he weighed 114 pounds.  In 
service the veteran began to suffer from nausea and vomiting.  
Over a period of several months in 1999 he was evaluated for 
recurrent vomiting after meals with a history of heartburn.  
June 1999 records noted the veteran had a history of chronic 
post prandial nausea and vomiting with gastroesophageal 
reflux type symptoms and a ten pound weight loss in the last 
six months.  The diagnosis was mild esophagitis and 
duodenitis.  Service separation examination revealed he 
weighed 127 pounds.  

In January 2000 a VA examination was conducted.  The veteran 
reported dyspepsia and severe reflux with food particles in 
the mouth.  Diagnoses included mild esophagitis and 
duodenitis, a mildly low gastric emptying and enteritis.  

The RO obtained the veteran's VA outpatient treatment 
records.  June 2002 VA records include descriptions of 
"regurgitation tendencies with lipids.  There was no 
pyrosis.  There was no weight loss.  The assessment was 
history of esophageal regurgitation.  

An October 2002 VA examination report reveals the veteran 
complained of symptoms characterized by burping small 
particles of food anywhere from two to fifteen minutes after 
eating meals.  He had found that certain foods were more 
problematic.  He denied any particular abdominal pain, though 
some foods might cause him to have dyspepsia with a "sour" 
sensation in the pit of his stomach.  He felt some slowness 
in his stomach or digestive process.  He denied any 
dysphagia.  He was able to swallow solids and liquids.  He 
later called to say that infrequently, he felt food sticking 
in his esophagus.  Pyrosis was rare, although he did describe 
some dyspepsia with a sour sensation in his stomach.  There 
was no hematemesis or melena.  He had regurgitation at least 
once a day with very small amounts of small partially 
digested food particles.  There was no frank regurgitation; 
it was noted that it was more of a reflux phenomenon.  There 
was no nausea or vomiting.  There was no circulatory 
disturbance, diarrhea, constipation, episodes of colic, or 
distention.  His general state of health was good.  There was 
no evidence of anemia.  As to his nutrition and weight gain 
or loss, he was well developed and well nourished.  His 
weight was stable around 130 pounds for quite some time.  The 
diagnoses were gastroesophageal reflux disorder and a history 
duodenitis without any present symptomatology of active 
peptic ulcer disease.  

The veteran submitted a statement from his roommate in March 
2003.  The roommate stated he had advised the veteran to 
consult a doctor for treatment of his stomach pains.  

A report of a May 2003 VA gastrology consult indicates the 
veteran denied any significant weight loss.  A review of his 
chart revealed his weight had been up and down from 121 
pounds in January 2000 to 126 pounds that day.  Along the way 
his weight had increased to about 134 pounds.  He denied any 
history of a gastrointestinal bleed.  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

For purposes of evaluating conditions in 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that 
there has been substantial weight loss with inability to 
regain it despite appropriate therapy.  "Baseline weight" 
means the average weight for the two year period preceding 
onset of the disease.  38 C.F.R. § 4.112 (2003).  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2003).  

Severe duodenal ulcers with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment in health are 
rated as 60 percent disabling  Moderately severe duodenal 
ulcers with less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days of more in duration 
at least four or more times per year are rated as 40 percent 
disabling.  Moderate recurring episodes of severe symptoms 
two to three times a year averaging 10 days in duration; or 
with continuous moderate manifestations are rated as 20 
percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7305 
(2003).  

A hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health are rated as 60 percent disabling.  Persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment of health is 
rated as 30 percent disabling.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2003).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2003).  

Analysis.  The veteran is seeking a higher rating than 30 
percent.  The Schedule for Rating Disabilities does not 
include a specific diagnostic code for evaluating 
esophagitis, enteritis with duodenitis or gastroesophageal 
reflux.  When a specific diagnostic code is not provided 
disabilities are rated based on the most closely related 
disease, in which the functions affected and anatomical 
localization and symptoms are closely analogous.  38 C.F.R. 
§ 4.20.  In this instance the RO has determined that the most 
closely analogous disabilities are duodenal ulcers or a 
hiatal hernia set out in 38 C.F.R. § 4.114, Diagnostic Code 
7305 and 7346.  The Board concurs with this finding by the 
RO.

A 40 percent rating based on the Diagnostic Code for 
evaluating duodenal ulcers requires impairment of health 
manifested by anemia and weight loss.  The VA examiners found 
the veteran's general state of health was good.  His weight 
was stable.  There is no evidence of anemia.  There is no 
indication in the record that the veteran has been 
incapacitated by his symptoms.  The veteran has not 
demonstrated symptoms analogous to moderately severe ulcers.  
A higher rating based on 38 C.F.R. § 4.114, Diagnostic Code 
7305 is not warranted.  

A 60 percent rating for hiatal hernia requires pain, 
vomiting, material weight loss, hematemesis or melena with 
moderate anemia or severe impairment of health.  The veteran 
has consistently denied any hematemesis or melena.  The 
evidence does not demonstrate any material weight loss.  The 
VA examinations in October 2002 and May 2003 stated there was 
no anemia and the veteran's general health was good.  The 
veterans service-connected esophagitis with enteritis with 
duodenitis has not produced symptoms required for a 60 
percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7346. 

In sum, the veteran's service-connected esophagitis, 
enteritis and duodenitis are primarily manifested by reflux 
symptoms but not moderately severe or severe impairment of 
health as there is no medical evidence complications such as  
secondary anemia, weight loss, hematemesis or melena.  

The Board has considered the question of whether a separate 
compensable rating is warranted, given the fact that the 
veteran has three diagnoses (esophagitis, duodenitis, and 
enteritis) with one rating.  However, coexisting abdominal 
conditions which, because they produce a common disability 
picture characterized in the main by varying degrees of 
abdominal distress or pain, anemia, and nutritional 
disturbances, do not lend themselves to distinct and separate 
evaluations without violating the fundamental principle 
relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2003); 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned schedular evaluation), has necessitated recent 
frequent periods of hospitalization, or is attended by other 
such factors as would render impracticable the application of 
the regular schedular rating standards.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A rating in excess of 10 percent for esophagitis, enteritis 
and duodenitis is denied.  


REMAND

As was explained above the veteran in his substantive appeal 
disagreed with the original rating assigned for his service-
connected bursitis of the left shoulder.  The veteran had 
already received notice of the RO's grant of service 
connection and he indicated that his shoulder disability was 
manifested by a greater degree of functional impairment 
(i.e., limitation of motion).  The Board construes the 
statements on the veteran's VA Form 9 as a notice of 
disagreement with the rating assigned for bursitis of the 
left shoulder in the February 2003 rating decision.  
38 C.F.R. § 20.201 (2003); Gallegos v. Principi, 283 F.3d 
1309 (Fed. Cir. 2002).  The claims folder does not include a 
statement of the case addressing that issue.  When the 
veteran has initiated appellate review by submitting a notice 
of disagreement and the RO has not issued a statement of the 
case to the veteran, the Board must remand the claim to the 
RO for a SOC to be issued.  Manlincon v. West, 12 Vet App. 
238 (1999).  

The veteran's claim is remanded for the following actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claim for the assignment of  an 
original rating in excess of 10 percent 
for bursitis of the left shoulder of the 
impact of the notification requirements 
on the claims, including notice of the 
applicable laws and regulations.  

2.  The appellant and his representative 
should be provided a statement of the 
case (SOC) addressing the claim for the 
assignment of  an original rating in 
excess of 10 percent for bursitis of the 
left shoulder, which includes all of the 
applicable law and regulations and notice 
of all relevant actions taken on the 
claim for benefits.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



